   Case 3:20-cv-00614-DJN Document 9 Filed 07/23/20 Page 1 of 3 PageID# 60




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

  SIMON TUSHA,

                  Plaintiff,

  v.                                                      No.: 1:20-cv-00726-TSE-TCB

  EDGE MISSION CRITICAL SYSTEMS, LLC,
  and DIVERSITEC, LLC,

                  Defendants.


                           DFENDANTS’ RULE 7.1 DISCLOSURE

       Pursuant to Local Rule 7.1 of the Eastern District of Virginia and Federal Rule of Civil

Procedure 7.1, Defendants Edge Mission Critical Systems, LLC (“Edge Mission”) and Diversitec,

LLC (“Diversitec”), by counsel, state as follows:

       Edge Mission is a Virginia limited liability company that is wholly owned by Diversitec.

       Diversitec is a Virginia limited liability company, which is owned by Jerry Grothendick,

Thomas Clayton, David Silvester. None of Diversitec’s members or affiliates have issued stock

or debt securities to the public, and no publicly traded companies own a 10% or greater interest in

Diversitec.



Dated: July 23, 2020                         Respectfully submitted,


                                                 /s/ Ashley P. Peterson
                                             Bryan A. Fratkin (VSB No. 38933)
                                             Ashley P. Peterson (VSB No. 87904)
                                             MCGUIREWOODS LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-4352

                                                1
Case 3:20-cv-00614-DJN Document 9 Filed 07/23/20 Page 2 of 3 PageID# 61




                                Fax: (804) 698-2100
                                bfratkin@mcguirewoods.com
                                apeterson@mcguirewoods.com

                                Counsel for Defendants




                                   2
   Case 3:20-cv-00614-DJN Document 9 Filed 07/23/20 Page 3 of 3 PageID# 62




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of July, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, and I caused a copy of the foregoing to be

mailed via first-class mail, postage prepaid, to:

       Simon Tusha
       1060 Hidden Moss Drive
       Cockeysville, MD 21030

       Pro Se Plaintiff

                                                   /s/ Ashley P. Peterson
                                               Bryan A. Fratkin (VSB No. 38933)
                                               Ashley P. Peterson (VSB No. 87904)
                                               MCGUIREWOODS LLP
                                               Gateway Plaza
                                               800 East Canal Street
                                               Richmond, VA 23219
                                               Tel: (804) 775-4352
                                               Fax: (804) 698-2100
                                               bfratkin@mcguirewoods.com
                                               apeterson@mcguirewoods.com




                                                    3
